In an action to recover damages for libel, the appeal is from an order granting a motion for summary judgment dismissing the amended complaint and from the judgment entered thereon. Order and judgment reversed, with $10 costs and disbursements, and motion denied. The article published by respondent, and the portion thereof relied on by appellant, is fairly susceptible of the interpretation that appellant effected a reconciliation with his wife because his “ number was coming up in the draft ”, a charge which would constitute libel per se. Rolan, P. J., Beldoek, Ughetta, Hallinan and Kleinfeld, JJ., concur.